                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11232-RGS

                         TIMOTHY EDDINGTON

                                     v.

                       BUREAU OF PRISONS, et al.

                                  ORDER

                             September 4, 2019

     Timothy Eddington, an inmate now confined to FMC Devens, initiated

this action on June 3, 2019. Since that time, he paid the $350.00 filing fee

and the $50 administrative fee. Now before the Court is Eddington’s second

amended complaint.

     Having reviewed the Second Amended Complaint pursuant to 28

U.S.C. § 1915A(b)(1), it is hereby Ordered

     1. The Clerk shall issue summonses for service of the second amended

complaint on the United States of America, Stephen Spaulding, Michael

Segal, Berhan Yeh, C. Makowicz, William Tidwell and Correctional Officer

Laprise.

     2. The Clerk shall send the summonses, a copy of the second amended

complaint, and this Order to the plaintiff, who must thereafter serve the

seven defendants in accordance with Federal Rule of Civil Procedure 4(m).
Because the filing fee has been paid, plaintiff is required to arrange for

service of process under Rule 4 and he may choose an alternative to serving

the defendants with the summons and second amended complaint by

offering the defendants the option to waive service of the summons. See Fed.

R. Civ. P. 4(d).

      3. Notwithstanding Fed. R. Civ. P. 4(m) and Local Rule 4.1, the

plaintiff shall have 90 days from the date of this Order to complete service.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




                                      2
